Name: 2006/810/EC,Euratom: Decision of the European Parliament of 27Ã April 2006 on the discharge for implementation of the European Union general budget for the financial year 2004, Section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/29 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the discharge for implementation of the European Union general budget for the financial year 2004, Section I  European Parliament (2006/810/EC, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2004 (1),  having regard to the revenue and expenditure account and balance sheet in respect of the financial year 2004 (C6-0357/2005),  having regard to the Internal Auditor's annual report,  having regard to the Annual Report of the Court of Auditors on the Implementation of the Budget, together with the institutions' replies (2),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (3),  having regard to Articles 272(10) and 275 of the EC Treaty and Article 179a of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Articles 145, 146 and 147 thereof,  having regard to Article 13 of the Internal Rules for the implementation of the European Parliament's budget (5),  having regard to Article 147(1) of the Financial Regulation, pursuant to which each Community institution is required to take all appropriate steps to act on the observations accompanying the European Parliament's discharge decision,  having regard to Rules 71 and 74(3) of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0119/2006), A. whereas the Court of Auditors pointed to weaknesses in supervisory and control systems (paragraph 9.16), albeit mostly of a formal nature; whereas, according to the Court, the errors did not materially affect the legality and regularity of the transactions underlying administrative expenditure (paragraph 9.27), B. whereas the Financial Regulation and Parliament's Rules of Procedure as amended on 23 October 2002 (6) apply with effect from 1 January 2003 as regards the procedural rules governing the discharge, C. whereas Parliament's Rules of Procedure were amended on 23 October 2002 to provide that discharge is to be given to the President rather than to the Secretary-General, 1. Postpones the decision to grant its President discharge for implementation of the budget for the financial year 2004; 2. Instructs its President to forward this decision to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Ombudsman and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 105, 30.4.2004. (2) OJ C 301, 30.11.2005, p. 1. (3) OJ C 302, 30.11.2005, p. 100. (4) OJ L 248, 16.9.2002, p. 1. (5) PE 349.540. (6) OJ C 300 E, 11.12.2003, p. 303.